MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                             Dec 01 2015, 8:50 am
this Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Hilary Bowe Ricks                                       Gregory F. Zoeller
Indianapolis, Indiana                                   Attorney General of Indiana

                                                        Paula J. Beller
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Corey Goodnight,                                        December 1, 2015
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        49A02-1505-CR-452
        v.                                              Appeal from the Marion Superior
                                                        Court
State of Indiana,                                       The Honorable Marc Rothenberg,
Appellee-Plaintiff                                      Judge
                                                        Trial Court Cause No.
                                                        49G02-1406-FB-031330



Bailey, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A02-1505-CR-452| December 1, 2015     Page 1 of 7
                                               Case Summary
[1]   Corey Goodnight (“Goodnight”) was convicted of Theft, as a Class D felony, 1

      and Attempted Robbery, as a Class B felony.2 He now appeals, raising for our

      review the sole question of whether there was sufficient evidence to sustain his

      conviction of Attempted Robbery.


[2]   We affirm.



                                Facts and Procedural History
[3]   During their lunch break on June 9, 2014, Shirley Fleming (“Fleming”) and

      Troyce Golden (“Golden”), sisters who worked nearby one another, had eaten

      lunch together and were walking along Washington Street toward Meridian

      Street in Indianapolis. Fleming was carrying her wallet under her arm, and

      Golden was carrying a lunch bag that was suspended by a strap from her

      shoulder.


[4]   Goodnight was riding his bicycle along Washington Street after having left an

      intensive outpatient treatment program for heroin use, and wanted money to




      1
        Ind. Code § 35-43-4-2(a). Goodnight’s offenses were committed on June 9, 2014, and the Indiana General
      Assembly revised Indiana’s criminal statutes effective July 1, 2014. We refer at all times to the version of the
      statutes applicable at the time of Goodnight’s offenses.
      2
          I.C. §§ 35-42-5-1 & 35-31.5-2-168.


      Court of Appeals of Indiana | Memorandum Decision 49A02-1505-CR-452| December 1, 2015                Page 2 of 7
      purchase heroin. Goodnight saw Fleming and Golden walking down the street,

      and noticed Fleming’s wallet.


[5]   After looking to see whether he could easily take Fleming’s wallet, Goodnight

      circled his bicycle around, rode up behind Fleming and Golden, and grabbed

      Fleming’s wallet. Golden also felt a pull from behind and underneath where

      she was carrying her lunch bag, fell onto the wheel of Goodnight’s bicycle, and

      fell to the ground. Golden had scrapes on her elbows, deep cuts in her knees,

      and bruising and bleeding on her face and eye.


[6]   As Goodnight tried to ride away, Fleming yelled out, saying that someone had

      stolen her wallet. Quentin Bey (“Bey”), a nearby pedestrian, saw Goodnight

      take Fleming’s wallet and saw Golden fall, and grabbed Goodnight as he rode

      by. Bey took Fleming’s wallet and returned it to her, and began to wrestle

      Goodnight to the ground.


[7]   At some point during the struggle with Bey, Goodnight said that he had a knife

      and attempted to retrieve it from his pocket, but Bey kicked it away. A nearby

      electrical contractor, Chadd Sherman (“Sherman”), saw the incident from his

      cherry picker, returned to the ground, and helped Bey subdue Goodnight before

      police arrived. A third man also helped subdue Goodnight, and Sherman was

      able to secure Goodnight’s hands with zip ties. Once police arrived, Goodnight

      was placed into handcuffs and arrested.


[8]   On June 10, 2014, Goodnight was charged with two counts of Robbery: one as

      to Fleming (Count I), and one as to Golden (Count II). A bench trial was

      Court of Appeals of Indiana | Memorandum Decision 49A02-1505-CR-452| December 1, 2015   Page 3 of 7
       conducted on February 26, 2015. During the trial, Goodnight admitted to

       having committed Theft as to Fleming. At the trial’s conclusion, the court

       found Goodnight guilty of Theft, as a Class D felony, as a lesser included

       offense to Robbery with respect to Count I, and guilty of Attempted Robbery,

       as a Class B felony, as a lesser included offense to Robbery with respect to

       Count II.


[9]    On May 6, 2015, a sentencing hearing was conducted. At the end of the

       hearing, the trial court sentenced Goodnight to 180 days imprisonment for

       Theft and seven years imprisonment for Attempted Robbery, with the sentences

       run concurrent with one another, yielding an aggregate term of imprisonment

       of seven years. The trial court ordered 662 days of the sentence to be served as

       executed time in the Department of Correction, ordered 1,528 days to be served

       on home detention, and suspended the rest of Goodnight’s sentence to

       probation.


[10]   This appeal ensued.



                                 Discussion and Decision
       On appeal, Goodnight challenges only the sufficiency of the evidence as to his

       conviction for Attempted Robbery. Our standard of review in such cases is

       well-settled.

               This court will not reweigh the evidence or assess the credibility of
               witnesses. Cox v. State, 774 N.E.2d 1025, 1028 (Ind. Ct. App. 2002).
               Only the evidence most favorable to the judgment, together with all

       Court of Appeals of Indiana | Memorandum Decision 49A02-1505-CR-452| December 1, 2015   Page 4 of 7
               reasonable inferences that can be drawn therefrom will be considered.
               Id. If a reasonable trier of fact could have found the defendant guilty
               based on the probative evidence and reasonable inferences drawn
               therefrom, then a conviction will be affirmed. Id. at 1028-29.
       Sargent v. State, 875 N.E.2d 762, 767 (Ind. Ct. App. 2007).


[11]   To convict Goodnight of Attempted Robbery, as a Class B felony, the State was

       required to prove beyond a reasonable doubt that Goodnight attempted to

       commit the offense of Robbery, as a Class B felony, by engaging in conduct that

       constituted a substantial step toward the commission of that crime. See I.C. §

       35-31.5-2-168. Robbery, as a Class B felony, occurs when a defendant

               knowingly or intentionally takes property from another person or from
               the presence of another person: (1) by using or threatening the use of
               force on any person; or (2) by putting an person in fear … while armed
               with a deadly weapon or [engaging in conduct that] results in bodily
               injury to any person other than the defendant.
       I.C. § 35-42-5-1.


[12]   Goodnight’s challenge to his conviction centers on whether his conduct

       amounted to Attempted Robbery with respect to Golden. Goodnight argues

       that the “backwards jerk” Golden experienced, even taken in conjunction with

       her injuries, was insufficient to establish that Goodnight committed robbery.


[13]   Interpreting the robbery statute under which Goodnight was charged, the

       Indiana Supreme Court in Maul v. State observed:

               We have held that the degree of force used to constitute the crime of
               robbery has to be a greater degree of force than would be necessary to
               take possession of the victim’s property if no resistance was offered
               and that there must be enough force to constitute violence.

       Court of Appeals of Indiana | Memorandum Decision 49A02-1505-CR-452| December 1, 2015   Page 5 of 7
       467 N.E.2d 1197, 1199 (Ind. 1984).


[14]   This Court has also considered the use of force in distinguishing a robbery from

       a theft in Cooper v. State, 656 N.E.2d 888 (Ind. Ct. App. 1995). In Cooper, the

       defendant took a firearm from Bailey’s back pocket, and the evidence indicated

       “that the gun slipped easily from Bailey’s pocket.” Id. at 889. However, Bailey

       gave chase, and the two struggled in Bailey’s front yard. Id. Cooper was only

       able to escape after biting Bailey’s arm, but was subsequently arrested and

       found guilty of robbery. Id. On appeal, this Court affirmed Cooper’s

       conviction, noting that “if the person in possession of the property resists before

       the property has been removed from the person’s presence or premises, the

       taking is not completed immediately,” and that “it is not until the property is

       successfully removed from the premises or person’s presence that the robbery is

       complete.” Id. Moreover, “[i]f the use of force is necessary to accomplish the

       theft and elude the person in possession of the property, it is part of the

       robbery.” Id.


[15]   Here, Golden testified that as Goodnight rode by, she felt something like “a jerk

       that pulled me down,” that came “[u]nder her arm” where she was carrying her

       lunch bag. Tr. at 27. Golden further testified that she struck the ground from

       “a jerk when the young man came up beside me and pulled me down.” Tr. at

       27. This, taken together with testimony from Fleming, Bey, and Sherman that

       Goodnight was stopped within six feet of Fleming and Golden and continued

       to offer resistance afterward, permitted a reasonable inference that Goodnight

       used force in excess of that needed to take Golden’s bag, even if Golden had

       Court of Appeals of Indiana | Memorandum Decision 49A02-1505-CR-452| December 1, 2015   Page 6 of 7
       not offered resistance. To the extent Goodnight now argues that “[t]he possible

       attempted theft of Golden’s lunch bag did not become an attempted robbery

       simply because she was somehow injured in the aftermath,” Appellant’s Br. at

       15, and compares the difference between the Theft conviction in Count I with

       the Attempted Robbery conviction in Count II, we decline Goodnight’s

       invitation to reweigh evidence.


[16]   We accordingly conclude there was sufficient evidence to sustain Goodnight’s

       conviction for Attempted Robbery.


[17]   Affirmed.


       Vaidik, C.J., and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1505-CR-452| December 1, 2015   Page 7 of 7